 8:18-cv-00046-RGK-PRSE Doc # 100 Filed: 04/27/21 Page 1 of 1 - Page ID # 899




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JUSTIN GARDNER,

                    Petitioner,                             8:18CV46

       vs.
                                                            ORDER
STATE OF NEBRASKA,

                    Respondent.


      Pending before me is an application to proceed in forma pauperis (Filing 94)
and a motion to vacate mandate (Filing 96). After careful consideration,

       IT IS ORDERED that the application (Filing 94) and the motion to vacate
(Filing 96) are denied. The Clerk shall provide the Clerk of the United States Court
of Appeals of the Eighth Circuit with a copy of this order.

      Dated this 27th day of April, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
